FILED
                             NOT FOR PUBLICATION                              JAN 07 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 WILLIAM GILCHRIST,                                No. 08-15314

               Petitioner - Appellant,             D.C. No. CV-04-00920-FCD

   v.
                                                   MEMORANDUM *
 A. A. LAMARQUE, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Frank C. Damrell, District Judge, Presiding

                           Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        California state prisoner William Gilchrist appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
       Gilchrist contends that his trial counsel was ineffective for failing to object

to the admission of certain evidence. The record reflects that Gilchrist has failed to

show prejudice from the allegedly deficient performance or that the state court’s

rejection of his ineffective assistance of counsel claim was an unreasonable

application of clearly established United States Supreme Court precedent. See 28

U.S.C. § 2254(d); see also Strickland v. Washington, 466 U.S. 668 (1984).

       AFFIRMED.




SR/Research                                 2                                    08-15314